internal_revenue_service department of the treasury index no number release date washington dc person to contact telephone number refer reply to cc dom p si - plr-105087-99 date date legend taxpayer trust a b a c d e plr-105087-99 dear in a letter dated date you requested rulings under sec_2055 of the internal code this letter responds to your request the information submitted and representations made are summarized as follows taxpayer created the trust on a the trust was amended and restated on b item first of the trust provides that during taxpayer’s lifetime the trustee is to pay to taxpayer the net_income and so much of the principal as taxpayer may from time to time request in writing alternatively the disinterested trustee may use the income and or principal for taxpayer’s comfort support and health care if the trustee believes that conditions warrant such action item second of the trust provides that on taxpayer’s death all remaining principal is to be held and distributed under the provisions of the charitable_lead_trust established under article third of the trust item third d of the trust provides that in each taxable_year of the trust term except as provided in subparagraph of article third d the trustees are to pay in cash in_kind or partly in each to a or if a does not exist or does not qualify under sec_170 and sec_2055 at the time any payment is to be made to it to such organizations as the trustees in their discretion direct provided such organizations do so qualify a guaranteed_annuity_interest equal to c percent of the initial fair_market_value of the assets constituting the trust provided however that if taxpayer dies after d the guaranteed annuity shall be equal instead to e percent of the initial fair_market_value of the assets constituting the trust in determining that value assets are to be valued at their values as finally determined for federal tax purposes if the initial fair_market_value of the trust assets is incorrectly determined by the trustees then within a reasonable period after the correct determination the trustee is to pay the charitable_beneficiary in the case of an undervaluation or receive from the beneficiary in the case of an overvaluation an amount equal to the difference between the guaranteed annuity properly payable and the amount actually paid the guaranteed_annuity_interest is to be paid in equal quarterly installments on the last day of each quarter first from ordinary_income excluding unrelated_business_income then from short-term_capital_gain then from long-term_capital_gain then from unrelated_business_income then from tax-exempt_income and to the extent that the foregoing items for the taxable_year are insufficient from principal any income of the trust for the taxable_year above the guaranteed_annuity_interest is to be added to principal the trustees’ obligation to make payments is limited to the trust assets notwithstanding any existing or hereafter enacted state law no amount may be paid to or for_the_use_of any person other than an organization described in sec_170 and sec_2055 however an amount is not deemed to be so paid if the amount is paid for full consideration plr-105087-99 item third d of the trust provides that in a taxable_year which is for a period of less than months other than a taxable_year in which the trust term ends the guaranteed_annuity_interest that must be distributed under subparagraph of item third d is to be an amount multiplied by a fraction the numerator of which is the number of days in the taxable_year of the trust and the denominator of which is if february is a day included in the numerator for the taxable_year in which the trust term ends the guaranteed_annuity_interest that must be distributed under subparagraph of item d is such amount multiplied by a fraction the numerator of which is the number of days in the period beginning on the first day of the taxable_year and ending on the last day of the trust term and the denominator of which is if february is a day included in the numerator item third d of the trust provides that the obligation to pay the guaranteed_annuity_interest commences with the date of taxpayer’s death but the payment may be deferred from that date to the end of the taxable_year of the trust in which occurs the complete funding of the trust within a reasonable period after that time the trustees are to pay in the case of underpayment or are to receive from the charitable_beneficiary in the case of an overpayment the difference between any amounts actually paid to the charitable_beneficiary plus interest on those amounts compounded annually if the united_states treasury has not specified a rate of interest the rate of interest is to be the rate then used in the united_states treasury tables for valuing a charity’s interest in a guaranteed_annuity_interest the amounts payable are to be retroactively determined by using the trust’s taxable_year valuation method and valuation_date item third d of the trust provides that at the end of the trust term the trustees are to add the income of the trust other than any amount due the charity to the principal and distribute it under item sixth of the trust item third e of the trust provides that no additional contributions may be made to the trust by any person item fifth of the trust provides that it is taxpayer’s intent to obtain the full benefit of the estate_tax charitable deduction to which taxpayer’s estate is entitled and to qualify the trust in item third as a guaranteed_annuity_interest under sec_2055 b and the regulations thereunder accordingly the trust is to be interpreted valued managed invested administered and in all other respect governed consistent with taxpayer’s intent without limiting the generality of the foregoing and except for the payment of the guaranteed_annuity_interest the trustees are prohibited from engaging in any act of self-dealing as defined in sec_4941 from retaining any excess_business_holdings that would subject the trust to tax under sec_4943 from making any investments that would subject the trust to tax under sec_4944 and from making any taxable_expenditures as defined in sec_4945 further the trustees are to make distributions at such time and in such manner as to avoid the tax under sec_4942 in exercising the general powers granted under the following provisions of the trust instrument the plr-105087-99 trustees are to be subject_to the specific prohibitions in this item with respect to the trust created under items third and fourth and in the event of any conflict the specific provisions herein are to govern article fifth of the trust further provides that nothing in the trust instrument is to be construed to restrict the trustees from investing the trust assets in a manner that could result in the annual realization of a reasonable amount of income or gain from the sale or disposition of trust assets the trustees are to have the power to amend the trust for the sole purpose of complying with the requirements of the code and the regulations thereunder article sixth of the trust provides that after the termination of the trust in item third the trustees are to divide the principal into as many equal separate trusts as there are children of taxpayer then living and children then dead represented by then living issue you have requested the following rulings the trust satisfies the requirements of a guaranteed_annuity_interest under sec_2055 and sec_20_2055-2 of the estate_tax regulations and taxpayer’s estate will be entitled to a federal estate_tax deduction under sec_2055 equal to percent of the amount passing to the trust at taxpayer’s death sec_2001 imposes a tax on the transfer of the taxable_estate of every decedent who is a citizen or resident_of_the_united_states sec_2055 provides that for purposes of the federal estate_tax imposed by sec_2001 the value of the taxable_estate is determined by deducting from the value of the gross_estate all bequests to or for_the_use_of certain governmental entities certain corporations organized and operated exclusively for religious charitable scientific literary or educational_purposes and certain other fraternal and veterans organizations sec_2055 provides that where an interest in property other than an interest described in sec_170 passes or has passed_from_the_decedent to a person or for a use described in sec_2055 and an interest other than an interest that is extinguished on the decedent’s death in the same property passes or has passed for less than an adequate_and_full_consideration in money or money’s worth from the decedent to a person or for a use not described in sec_2055 no deduction shall be allowed under sec_2055 for the interest that passes or has passed to the person or for the use described in sec_2055 unless in the case of any interest other than a remainder_interest the interest is in the form of a guaranteed annuity or is a fixed percentage distributed yearly of the fair_market_value of the property to be determined yearly plr-105087-99 sec_20_2055-2 of the estate_tax regulations provides that if a_trust is created or property is transferred for both a charitable and a private purpose deduction may be taken of the value of the charitable beneficial_interest only insofar as that interest is presently ascertainable and hence severable from the noncharitable interest sec_20_2055-2 provides that in the case of decedents dying after date where an interest in property passes or has passed from that decedent for charitable purposes and an interest other than an interest that is extinguished on the decedent’s death in the same property passes or has passed_from_the_decedent for private purposes for less than an adequate_and_full_consideration in money or money’s worth after date no deduction is allowed under sec_2055 for the value of the interest that passes or has passed for charitable purposes unless the interest is a deductible_interest described in sec_20_2055-2 sec_20_2055-2 provides that a deductible_interest for purposes of sec_20_2055-2 is a charitable interest in property where the charitable interest is a guaranteed_annuity_interest whether or not the interest is in trust for purposes of sec_20_2055-2 the term guaranteed_annuity_interest means the right pursuant to the instrument of transfer to receive a guaranteed annuity a guaranteed annuity is an arrangement under which a determinable amount is paid periodically but not less often than annually for a specified term or for the life or lives of an individual or individuals each of whom must be living at the date of the death of the decedent and can be ascertained at such date an amount is determinable if the exact amount that must be paid under the conditions specified in the instrument of transfer can be ascertained as of the appropriate valuation_date sec_20_2055-2 provides that a charitable interest is a guaranteed_annuity_interest only if it is a guaranteed_annuity_interest in every respect sec_20_2055-2 provides that where a charitable interest in the form of a guaranteed_annuity_interest is in trust the governing instrument of the trust may provide that income of the trust that is in excess of the amount required to pay the guaranteed_annuity_interest is to be paid over for_the_use_of a charity nevertheless the amount of the deduction is limited to the fair_market_value of the guaranteed_annuity_interest as determined under sec_20_2055-2 under sec_20_2055-2 the term deductible_interest includes a unitrust_interest the term unitrust_interest means the right pursuant to the instrument of transfer to receive payment not less often than annually of a fixed percentage of the net fair_market_value determined annually of the property which funds the unitrust_interest sec_20_2055-2 provides that the amount of the deduction in the case of a contribution of a partial interest in property to which this section applies is the fair_market_value of the partial interest at the appropriate valuation_date as defined in plr-105087-99 sec_20_2055-2 the fair_market_value of an annuity life_estate term_for_years remainder reversion or unitrust_interest is its present_value sec_20_2055-2 provides that the present_value of a unitrust_interest described in sec_20_2055-2 is to be determined by subtracting the present_value of all interests in the transferred property other than the unitrust_interest from the fair_market_value of the transferred property based on the information submitted and the representations made we conclude that the trust satisfies the requirements of a guaranteed_annuity_interest under sec_2055 and sec_20_2055-2 accordingly on taxpayer’s death taxpayer’s estate will be entitled to a federal estate_tax deduction under sec_2055 for the present_value of the guaranteed_annuity_interest determined in accordance with sec_20_2055-2 except as ruled above we express or imply no opinion concerning the federal tax consequences of this transaction under the cited provisions of the code or any other provision of the code this ruling is directed only to the taxpayer who requested it sec_6110 provides that it may not be used or cited as precedent in accordance with the power_of_attorney on file with this office we are sending a copy of this letter to taxpayer sincerely yours joseph h makurath joseph h makurath senior technician reviewer branch office of the assistant chief_counsel passthroughs and special industries
